Citation Nr: 1228320	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  05-39 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970, from September 1990 to May 1991, and from August 1997 to June 2001. He had additional service with the Army Reserves. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2004 rating decision in which the RO, inter alia, denied a rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine, as well as denied a rating in excess of 10 percent for residuals of left knee injury, status post medial meniscus tear with arthroscopic debridement.  In December 2004, the Veteran filed a notice of disagreement (NOD) as to these matters.  A statement of the case (SOC) was issued in October 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in November 2005, wherein he raised claim for a TDIU..  

In a September 2006 rating, the RO, inter alia, denied a TDIU.  As explained in more detail below, in November 2006, the Veteran filed a statement which can be reasonably construed as a NOD with the denial of  a TDIU.

In February 2009 the Board inter alia, remanded the Veteran's claims for increased ratings for the service-connected cervical spine and left knee disabilities to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the RO/AMC continued to deny the claims (as reflected in a May 2010 supplemental SOC (SSOC)) and returned those matters to the Board for further appellate consideration.

In a June 2011 decision, the Board denied the claims for increase on appeal, but granted a separate 10 percent rating for instability of the left knee.  The Board also found that a TDIU claim was before it, essentially as a component of the claims for a higher rating for the cervical spine and left knee disabilities, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). At that time, the Board remanded the matter of a TDIU due to cervical spine and left knee disabilities to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC denied the claim for a TDIU due to the cervical spine and left knee disabilities (as reflected in a April 2012 SSOC) and returned this matter to the Board for further appellate consideration.

For the reasons expressed below, the claim remaining on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted. 

As noted in the Introduction above, in a September 2006 decision, the RO inter alia, denied the Veteran's claim for a TDIU.  The Veteran was notified of this decision in an October 2006 letter along with his rights to appeal (enclosed in a VA Form 4107) if he disagreed with the outcome.  This letter specifically notified the Veteran that a notice of disagreement (NOD) must be filed within one-year.  See 38 C.F.R. § 20.302 (2011).  Later in November 2006, the Veteran submitted a statement expressing disagreement with the RO's decision to deny entitlement to TDIU based on his service-connected disabilities, when he pointed out that he had been awarded Social Security Disability benefits for multiple disabilities that included service connected disabilities which rendered him unable to work, and asking the VA why it could not do the same.  

The Board construes this November 2006 statement-received within one year of the notice of the September 2006 denial of a TDIU-as sufficiently expressing disagreement with the denial, and, thus, constituting a timely-filed NOD.  See 38 C.F.R. § 20.201, 20.200, 20.302 (2011).  However, the RO has yet to issue a SOC with respect to this matter, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon, 12 Vet. App. 238, 240-41 (1999); Holland, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 , 20.301, 20.302 (2011).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to this matter.

The Board points out that the matter of a TDIU previously before the Board, and remanded to the AMC in June 2011, was limited in scope as pertaining only to the cervical spine and left knee disabilities that were the subjects of the claims for increase decided in June 2011.   However, the TDIU claim for which an appeal has not yet been perfected more broadly encompasses all of the Veteran's service connected disabilities. 

The Veteran's service-connected disabilities include DDD of the cervical spine (rated as 20 percent disabling0; residuals of left knee injury status post medial meniscus tear with arthroscopic debridement (rated as 10 percent disabling0; instability of the left knee (rated as 10 percent disabling); chronic allergic conjunctivitis with dry eye syndrome (rated as 10 percent disabling); radiculopathy of the upper extremity associated with DDD of the cervical spine (rated as 10 percent disabling) radiculopathy of the left upper extremity associated with DDD of the cervical spine (rated as 10 percent disabling) and hemorrhoids (rated as 0 percent disabling).  In addition, the RO recently awarded service connection and assigned an initial, 30 percent, effective May 27, 2011. The combined rating was 50 percent prior to May 27, 2011, and 70 percent prior to that date. 

Under the circumstances of this case, the Board finds that the matter of TDIU due to cervical spine and left knee disabilities is, effectively, inextricably intertwined with the broader issue of entitlement to TDIU due to all service-connected disabilities for which an appeal has not yet been perfected (see Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Hence, Board action on the previously-remanded claim would be premature, at this juncture.   In the event that the Veteran perfects an appeal as to the matter of a TDIU based on consideration of all service-connected disabilities, the previously remanded TDIU claim would be subsumed in this matter.  However, if the Veteran does not perfect an appeal as to the matter of a TDIU based on consideration of all service-connected disabilities, then the matter of a TDIU limited to the cervical spine and left knee disabilities (pursuant to Rice) remains on appeal, and should be returned to the Board for further appellate consideration.

Accordingly, to give the Veteran every consideration in connection with the instant appeal, and in the interest of judicial economy, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

The RO should furnish to the Veteran and his representative, an SOC with respect to the September 2006 denial of a  TDIU due to service-connected disabilities, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter of a TDIU due to all service connected disabilities, within 60 days of the issuance of the SOC. 

The purpose of this REMAND is to afford due process; t is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141   (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


